CLOPTON, J.
— When a plaintiff sues by the wrong Christian name, or by the initials, the -complaint may be amended by introducing the true or full name.. In such case, there is not an entire change of parties, nor is the name of a sole plaintiff stricken out, so that no actor is. left. . The same plaintiff remains, and the insertion of the full Christian name is a mere correction of its .description, which is allowable under our liberal statute of amendments. S. & N. Ala. R. R. Co. v. Small, 70 Ala. 499; Smith v. Plank Road Co., 30 Ala. 650.
Affirmed.